DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach an image forming apparatus comprising a first detection section that detects the medium, a second detection section that is arranged downstream of the first detection section in a conveyance direction of the medium by the conveyance section and detects the medium and a control section which controls the image forming section to form the image on the intermediate transfer body, and that in a case where the medium has a base sheet and a label provided on the base sheet, the first detection section detects a front end of the medium, the second detection section 2Application No. 16/105,035Docket No.: 9448-331US(G17TP0046US01) Reply to Office Action of October 27, 2020 detects a front end of the label, and the control section determines timing of a change of the conveyance speed to the first speed based on the detection of the front end of the base sheet by the first detection section and timing of a change of the conveyance speed to the second speed based on the detection of the front end of the label by the second detection section  as argued by applicant (Remarks, page 8, second paragraph).  
accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853